Opinion by
Mr. Justice McGowan,
*606In this case, the complaint was for the recovery of money lent by plaintiff to defendant, amounting to $1,500. Defendant, “answering the complaint, denied that he ever was indebted to the plaintiff in any sum whatever exceeding the- sum of eighty dollars.” On motion, the Circuit Judge (Wallace), on September 18, 1891, “adjudged that the answer herein is frivolous, and that the plaintiff have judgment thereon in the sum of fifteen hundred dollars and costs.” Judgment was entered September 24, and on September 25, the defendant gave notice of appeal from the order of Judge Wallace of September 18, 1891, striking-out the answer of defendant as frivolous. Afterwards, defendant, “in pursuance of notice of appeal heretofore served upon you,” submitted the following “exceptions to the order of Judge Wallace of September 18, and the judgment rendered thereon September 24,1891.” These exceptions were as follows:
‘ ‘I. For that his honor erred in holding that the answer of defendant was frivolous. II. For that his honor erred in granting judgment upon an unverified complaint without proof. III. For that his honor erred in not holding that the judgment on an answer as frivolous, left the cause as if default had been made therein. IV. For that his honor erred in holding that he was without authority to allow defendant to serve an amended answer.”